UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-50056 MARTIN MIDSTREAM PARTNERS L.P. (Exact name of registrant as specified in its charter) Delaware 05-0527861 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4200 Stone Road Kilgore, Texas 75662 (Address of principal executive offices, zip code) Registrant’s telephone number, including area code: (903) 983-6200 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyo Indicated by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of the registrant’s Common Units outstanding at August 6, 2012, was 23,116.776. Page PART I – FINANCIAL INFORMATION 2 Item 1. Financial Statements 2 Consolidated and Condensed Balance Sheets as of June 30, 2012 (unaudited) and December 31, 2011 (audited) 2 Consolidated and Condensed Statements of Operations for the Three and Six Months Ended June 30, 2012 and 2011 (unaudited) 3 Consolidated and Condensed Statements of Comprehensive Income for the Three and Six Months Ended June 30, 2012 and 2011 (unaudited) 5 Consolidated and Condensed Statements of Capital for the Six Months Ended June 30, 2012 and 2011 (unaudited) 6 Consolidated and Condensed Statements of Cash Flows for the Six Months Ended June 30, 2012 and 2011 (unaudited) 7 Notes to Consolidated and Condensed Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 Item 3. Quantitative and Qualitative Disclosures about Market Risk 54 Item 4. Controls and Procedures 56 PART II. OTHER INFORMATION 57 Item 1. Legal Proceedings 57 Item 1A. Risk Factors 57 Item 5. Other Information 57 Item 6. Exhibits 59 SIGNATURE CERTIFICATIONS 1 Table of Contents PART I – FINANCIAL INFORMATION Item1. Financial Statements MARTIN MIDSTREAM PARTNERS L.P. CONSOLIDATED AND CONDENSED BALANCE SHEETS (Dollars in thousands) June 30, (Unaudited) December 31, 2011 (Audited) Assets Cash $ $ Accounts and other receivables, less allowance for doubtful accounts of $3,093 and $3,021, respectively Product exchange receivables Inventories Due from affiliates Fair value of derivatives 41 Other current assets Assets held for sale Total current assets Property, plant and equipment, at cost Accumulated depreciation ) ) Property, plant and equipment, net Goodwill Investment in unconsolidated entities Debt issuance costs, net Other assets, net $ $ Liabilities and Partners’ Capital Current installments of long-term debt and capital lease obligations $ $ Trade and other accounts payable Product exchange payables Due to affiliates Income taxes payable Fair value of derivatives — Other accrued liabilities Liabilities held for sale Total current liabilities Long-term debt and capital leases, less current maturities Deferred income taxes Other long-term obligations Total liabilities Partners’ capital Accumulated other comprehensive income 63 Total partners’ capital Commitments and contingencies $ $ See accompanying notes to consolidated and condensed financial statements. 2 Table of Contents MARTIN MIDSTREAM PARTNERS L.P. CONSOLIDATED AND CONDENSED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except per unit amounts) Three Months Ended June 30, Six Months Ended June 30, Revenues: Terminalling and storage* $ Marine transportation* Sulfur services Product sales: * Natural gas services Sulfur services Terminalling and storage Total revenues Costs and expenses: Cost of products sold: (excluding depreciation and amortization) Natural gas services * Sulfur services * Terminalling and storage Expenses: Operating expenses* Selling, general and administrative* Depreciation and amortization Total costs and expenses Other operating income 98 98 Operating income Other income (expense): Equity in earnings (loss) of unconsolidated entities ) ) Interest expense ) Debt prepayment premium ) — ) — Other, net 84 44 Total other expense ) Income from continuing operations before taxes Income tax expense ( 307
